Name: Decision of the EEA Joint Committee No 43/1999 of 26 March 1999 amending Annex XVIII (health and safety at work, labour law and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: justice;  rights and freedoms;  social affairs
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(16)Decision of the EEA Joint Committee No 43/1999 of 26 March 1999 amending Annex XVIII (health and safety at work, labour law and equal treatment for men and women) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0050 - 0051Decision of the EEA Joint CommitteeNo 43/1999of 26 March 1999amending Annex XVIII (health and safety at work, labour law and equal treatment for men and women) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XVIII to the Agreement was amended by Decision No 104/98 of the EEA Joint Committee of 30 October 1998(1).(2) Council Directive 97/80/EC of 15 December 1997 on the burden of proof in cases of discrimination based on sex(2) and Council Directive 98/52/EC of 13 July 1998 on the extension of Directive 97/80/EC, on the burden of proof in cases of discrimination based on sex, to the United Kingdom of Great Britain and Northern Ireland(3) are to be incorporated into the Agreement.(3) The Acts of which the Contracting Parties to the Agreement shall take note incorporated in Annex XVIII are to be listed at the end of that Annex,HAS DECIDED AS FOLLOWS:Article 1In Annex XVIII to the Agreement, the heading after point 21 (Council Directive 86/613/EEC) - "ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE", including the introductory sentence and the acts, shall be placed after point 32 (Council Directive 96/34/EC), and point 21a (resolution 95/C 296/06 of the Council and of the representatives of the Governments of the Member States, meeting within the Council), point 21b (Council resolution 95/C 168/02) and point 21c (Council recommendation 96/694/EC) shall become points 33, 34 and 35 respectively.Article 2The following point shall be inserted after point 21 (Council Directive 86/613/EEC) in Annex XVIII to the Agreement:"21a. 397 L 0080: Council Directive 97/80/EC of 15 December 1997 on the burden of proof in cases of discrimination based on sex (OJ L 14, 20.1.1998, p. 6), as amended by:- 398 L 0052: Council Directive 98/52/EC of 13 July 1998 (OJ L 205, 22.7.1998, p. 66).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation:In Article 3(1)(a), 'Article 119 of the Treaty' shall read 'Article 69(1) of the EEA Agreement'".Article 3The texts of Directives 97/80/EC and 98/52/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 27 March 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 197, 29.7.1999, p. 56, as corrected by OJ L 226, 27.8.1999, p. 44.(2) OJ L 14, 20.1.1998, p. 6.(3) OJ L 205, 22.7.1998, p. 66.